DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ideda (U.S. Publication No. 2016/0132755 A1).

As per claim 2, as explained above the direction based on positional deviation of a person/crowd is the claimed “representative feature vector”.
As per claim 3, as shown in figures 8 and 9, the activity or event may be walking or traffic.
As per claim 4, as shown in figures 8 and 9, the activities are human walking.

As per claim 6, as explained above, the machine learning algorithm is trained to identify crowd state, crowd walking.
For claims 7 and 8, the walking direction for a person/crowd is localized for each image patch.
As per claim 9, as shown in figure 9, at least patches of person/crowd with directional information is outputted.
As per claim 10, figure 9 shows a context of traffic and generates crowd walking directions.
As per claim 11, Ikeda’s system is applied in the field of crowd monitoring, surveillance or traffic monitoring.
As per claim 12, as explained in claim 1, at least the head position of a person/crowd is identified and the visual image patches are segmented from the video images of the scene, and a machine learning algorithm is trained to the identified a person/crowd and determined positional deviation of the person/crowd to determine walking direction of the person/crowd.
As per claim 13, see explanation in claim 2.
As per claim 14, see explanation in claim 12 and 13.
As per claim 15, see explanation in claim 3.
As per claim 16, see explanation in claim 4.
As per claim 17, see explanation in claim 5.
As per claim 18, image patches are the claimed “visual information”, and are at leat part of image scene acquired by a camera.
As per claim 19, the image patches as shown in figure 9 are based on a sequence of video images.
As per claim 20, see explanation in claim 6.
For claims 21-22, see explanation in claims 7 and 8.
As per claim 23, see explanation in claim 9.
As per claim 24, see explanation in claim 10.
As per claim 25, see explanation in claim 11.
As per claim 26, see explanation in claim 1, and the examiner notes Ikeda’s system is a computer-like system, which inherently includes a non-transitory computer-readable medium.
As per claim 27, see explanation in claim 12, and the examiner notes Ikeda’s system is a computer-like system, which inherently includes a non-transitory computer-readable medium.
As per claim 28, see explanation in claim 1, and the examiner notes Ikeda’s system is a computer-like system, which inherently includes a computer processor and memory.
As per claim 29, see explanation in claim 12, and the examiner notes Ikeda’s system is a computer-like system, which inherently includes a computer processor and memory.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667